 NOVA PLUMBING, INC. 633Nova Plumbing, Inc. and Southern California Pipe Trades District Council No. 16, United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO.  Case 21ŒCAŒ32275 September 30, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND WALSH On May 10, 1999, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The General Counsel filed exceptions and a supporting brief, the Re-spondent filed an answering brief, and the General Coun-sel filed a reply.  The Respondent filed cross-exceptions and a supporting brief, the General Counsel filed an an-swering brief, and the Respondent filed a reply. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. Resolution of the unfair labor practice allegations in this case requires us to examine whether the bargaining agreement entered into between the Union and the Re-spondent established an 8(f) or 9(a) relationship.  Apply-ing the test set forth in our recent decision in Staunton Fuel & Material, 335 NLRB 717 (2001), we hold that the collective-bargaining agreement entered into between the parties unequivocally established that the Union at-tained the status of majority bargaining representative under Section 9(a).  Therefore, we find that the Respon-dent™s withdrawal of recognition from, and refusal to meet with, the Union, as well as the Respondent™s cessa-tion of contributions to certain contractually established funds and use of the Union™s referral system violated Section 8(a)(5) and (1) of the Act.  Facts The Respondent is a construction industry employer engaged in the business of residential plumbing since 1994.  Prior to 1994, Rodney Robbins, the Respondent™s president, served as vice president of Calta, a plumbing contracting company owned by Robbins™ father.  Calta recognized the Southern California Pipe Trades District Council No. 16, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO (the Union), as the representative of its employees and had a contract with the Union when Calta was an operating business.  When Calta ceased operations, the Respondent opened its business, hiring many former Calta employees.  In October 1995, the parties entered into an agreement (the Agreement).  The Agreement included a master la-bor agreement (the MLA) and a residential addendum agreement (the Addendum).1  The MLA is a collective-bargaining agreement between various contractors and the Union.  The MLA contains recognition language that provides that, based on independently verified evidence presented to the covered contractor demonstrating that the Union represents an uncoerced majority of the con-tractor™s employees, the contractor recognizes the Union as the sole and exclusive collective-bargaining represen-tative of all employees of the contractor performing plumbing and piping work.  The MLA contains a signa-ture page, signed by Robbins.  The Addendum, also signed by Robbins, provides that the Agreement ﬁshall remain in full force and effect through June 30, 1997 and shall be extended only by the written agreement of the parties.ﬂ On May 9, 1997, the Respondent sent the Union a let-ter stating that it was terminating the Agreement effec-tive June 30, 1997, and that it had no obligation to bar-gain for a successor agreement.  The Union sent the Re-spondent a letter dated May 12, 1997, requesting bargaining for a new agreement.  The parties agreed to a 60-day extension of the Agreement.  Thereafter, the Re-spondent informed the Union that it would not agree to any further extensions and would not continue bargain-ing.  The Respondent also stopped contributing to certain contractually established trust funds and ceased using the Union™s hiring hall referral service.  When the Respon-dent withdrew recognition, it had approximately 100 employees. The complaint alleges that the Respondent violated Section 8(a)(5) and (1) of the Act by withdrawing recog-nition from the Union as the exclusive bargaining repre-sentative, by ceasing to contribute to certain contractu-ally required trust funds, by ceasing to use the Union™s hiring hall referral service, and by failing and refusing to meet and bargain with the Union.    Judge™s Decision The judge determined that the Respondent did not vio-late the Act by withdrawing recognition and refusing to bargain with the Union, and he dismissed the 8(a)(5) complaint.  In doing so, the judge assumed, without de-ciding, that the Agreement created a 9(a) relationship between the Respondent and the Union.  The judge de-termined that the Respondent possessed, at all material                                                            1 The parties agree that this agreement began the bargaining relation-ship involved herein.  No one argues that it began under Calta. 336 NLRB No. 61  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634times, a good-faith doubt that a majority of unit employ-
ees did not support the Union.
2  The judge credited testi-
mony by Robbins and the Respondent™s foremen and 

superintendents that the judge
 found sufficient to estab-
lish that the employees did not support the Union and did 
not desire union representation. Therefore, the Respon-
dent was privileged to with
draw recognition and to cease 
bargaining with the Union when the Agreement expired. 
The Parties™ Contentions 
The parties disagree as to the nature of their relation-
ship.  The General Counsel argu
es that Section 8(f) does 
not control the parties™ relationship and that the Union is 
the exclusive 9(a) representa
tive of the unit employees.  
Specifically, the General Counsel contends that the 
Agreement™s language shows that the Union demanded 
9(a) recognition and that the Respondent voluntarily 
granted such recognition.  The General Counsel also 
claims that Section 10(b) pr
ecludes the Respondent from 
questioning whether the Union enjoyed majority status 
when the Respondent signed the Agreement. 
According to the General Counsel, testimony regard-
ing the employees™ disaffection with the Union at the 

time of the Agreement™s formation is irrelevant to 
whether the Union possessed majority support when the 
Agreement expired.  The General Counsel also argues 
that the Respondent™s claim 
of a good-faith uncertainty 
regarding the Union™s support is an after-the-fact defense 
and that the Respondent™s real
 reason for withdrawal of 
recognition is because the Union did not organize the 
Respondent™s competitors. 
The Respondent argues that the Union never de-
manded 9(a) recognition and that the Respondent did not 
intend to enter into a 9(a) relationship.  Rather, the Re-
spondent contends that the 
Agreement created an 8(f) 
relationship and, therefore, the Respondent was free to 
withdraw from the Agreement 
when it expired.  Alterna-
tively, the Respondent argues 
that, if Section 9(a) gov-
erns its relationship with the Union, at no time, past or 
present, did the Union ever enjoy majority status.  To 
support this claim, Respondent relies on testimony by 
Robbins and certain superintendents and managers that 
the employees did not support the Union at the time the 
Respondent signed the Agreem
ent and that they ex-pressed displeasure with the Union throughout the dura-
tion of the Agreement.  The 
Respondent claims that, be-
cause it possessed a good-faith uncertainty regarding the 
                                                          
 2  In his decision, the judge phrases the test as whether the Respon-
dent had a good-faith ﬁdoubtﬂ that the Union represented a majority of 
its unit employees.  The proper test, however, as set forth in 
Allentown
 Mack Sales & Service v. NLRB
, 522 U.S. 359 (1998), is whether the 
Respondent had a good-faith ﬁuncertaintyﬂ about whether the Union 
enjoyed majority support.  Id. at 367.   
Union™s majority support, it could withdraw from the 
Agreement at any time. 
Discussion 
1. 9(a) status We find based on the standa
rds set forth by this Board 
and the courts that the par
ties™ collective-bargaining 
agreement unequivocally shows 
that they intended to 
create a 9(a) relationship.  We also find, in disagreement 
with the judge, that the Respondent did not have a good-
faith uncertainty of the Union™s majority status.  Accord-
ingly, we find that the Respondent violated the Act as 
alleged. 
The standards set by the Board in
 Staunton Fuel & 
Material, supra, govern the Board™s determination of 
whether the parties intended through their contract to 
create a 9(a) relationship.  In 
Staunton Fuel & Material,
 the Board explicitly adopted the standards articulated by 

the United States Court of Ap
peals for the Tenth Circuit 
in 
NLRB v. Triple C Maintenance, Inc.
, 219 F.3d 1147 
(10th Cir. 2000), and 
NLRB v. Oklahoma Installation 
Co., 219 F.3d 1160 (10th Cir. 2000).  Those standards 
provide that the parties™ recognition agreement or con-
tract will independently be suff
icient to establish the un-
ion™s 9(a) status where the language unequivocally indi-
cates that (1) the union requested recognition as the ma-
jority or as the 9(a) repres
entative of the unit employees; 
(2) the employer recognized th
e union as the majority or 
as the 9(a) representative; 
and (3) the employer™s recog-
nition was based on the union™s having shown, or having 
offered to show, evidence of its majority support.  335 
NLRB 717, 721. 
The full text of the parties™ recognition clause here 
states as follows:  Based upon evidence presented to the Contractor 
by the Union, which evidence demonstrates that the 
Union represents an uncoerced majority of the em-
ployees of the Contractor, and which has been inde-
pendently verified by a Certified Public Accounting 
firm satisfactory to the C
ontractor, the Contractor 
hereby recognizes the Unions who are signatory 

hereto as the sole and ex
clusive collective bargain-
ing representative of all employees of the Contractor 
performing Plumbing and Piping work as defined in 
this Agreement. 
 Reading this provision as a 
whole leaves no reasonable 
doubt that the parties intended a 9(a) relationship.  It 
clearly meets the standards 
set forth by the Board in 
Staunton Fuel & Material
.  Although it does not specifi-
cally state that the Union requested recognition, it states 

that the Respondent granted recognition based on evi-
dence submitted by the Union. 
 This clearly indicates that 
 NOVA PLUMBING, INC. 635the Union requested recognition from the Respondent.  
See Staunton Fuel & Material,
 supra at 721.  It also 
clearly states that the Resp
ondent recognized the Union 
as the majority representative.  And it specifically states 

that the recognition was based on evidence submitted by 
the Union to the Respondent that the Union represents a 
majority of the employees.  Thus, under the standards 

explicated in 
Staunton Fuel & Material
, the parties have 
clearly set forth their intent
 to create a relationship au-
thorized by Section 9(a) of the Act. 
Based on dicta in 
Staunton Fuel & Material
, however, 
our colleague faults the parties for stating that the evi-

dence submitted by the Union and accepted by the Re-
spondent was evidence that the Union 
represented
 a ma-
jority of the employees, rath
er than evidence that the 
Union 
had the support of
 or 
was authorized
 to represent 
a majority.  In the context of the entire recognition provi-
sion, our colleague™s parsing of its language clearly ex-
alts form over substance.  The provision explicitly states 
that a certified public accoun
ting firm has verified that 
the Union in fact represents an uncoerced majority of the 
Respondent™s employees.  This statement linking the 
assertion of majority repres
entation with verification of 
the evidence establishing majority representation has no 
apparent meaning, in a legal or practical context, other 
than that the Respondent has verified to its satisfaction 
that the Union has majority support.  What other pur-
pose, apart from establishing proof of a 9(a) relationship, 
would explain the reference to verification of evidence of 
majority?  It does not matt
er whether the Union has at-
tained majority support if the only relationship the parties 
were seeking was an 8(f) relationship.  
Triple C Mainte-
nance, Inc., 219 F.3d at 1155 (Sec. 8(f) allows an em-
ployer primarily engaged in the building and construc-
tion industry to enter into prehire agreements containing 
union-security clauses regardless of whether the union 
represents a majority of the employer™s employees).   
Our colleague claims that 
a reasonable interpretation 
of the language ﬁindependently verifiedﬂ is that an inde-

pendent source verified that the Union merely represents 
the employees, not that the Union represents a majority 
of the employees.  That interpretation is not only 
strained, it is absurd.  What possible purpose would be 
served by having a certified 
public accounting firm ver-
ify merely that the Union ﬁrepresentsﬂ the employees?
3                                                            
                                                                                             
3 Our colleague vainly tries to analogize the situation to that pre-
sented in Oklahoma Installation
 Co.
, 219 F.3d at 1165, where the court 
explained that the phrase ﬁthe union has submitted . . . that [it] repre-
sents a majorityﬂ could logically be read as simply meaning that the 
union asserted
 that it represents a majority.  That interpretation will not 
work here, however, because the Uni
on did not merely ﬁrepresentﬂ that 
it represents the employees, as our colleague would have it.  Rather, the 
Union stated that ﬁevidence demonstrat
esﬂ that the Union represents an 
There is no ambiguity regard
ing each party™s intent, and 
we fail to understand how this provision can be inter-
preted to mean anything ot
her than that the Union has 
unambiguously demanded recognition as the employees™ 
9(a) representative and th
e Respondent has unambigu-
ously accepted it as such.
4   In Staunton Fuel & Material
, the Board explicitly ac-
cepted the standards set by the Tenth Circuit for deter-
mining whether parties, by their contract language, in-
tended to establish a 9(a) relationship.  See 
Staunton Fuel 
& Material,
 supra at 721, citing 
NLRB v. Triple C Main-
tenance, Inc., supra, and 
NLRB v. Oklahoma Installation 
Co.
, supra.  Nowhere in those two decisions does the 
Tenth Circuit state that the failure of the parties™ contract 
to use certain words is fatal to a finding that the parties 
intended to create a 9(a) relationship regardless of the 
intent shown by other wording in their agreement.  To 
the contrary, the court held 
that the absence of any spe-
cific reference to Section 9(a) is not fatal if the rest of the 
agreement conclusively notifies the parties that a 9(a) 
relationship is intended.  
Oklahoma Installation Co.
, 219 
F.3d at 1165; and 
Triple C Maintenance, Inc., 
219 F.3d 
at 1155.  See also Sheet Metal Workers Local 19 v. Herre 
Bros., 201 F.3d 231, 242 (3d Cir. 1999).  The reasoning 
of the Third Circuit in 
Sheet Metal Workers
, which the 
Tenth Circuit specifically adopted in 
Triple C Mainte-
nance, Inc., 219 F.3d at 1155, is particularly illustrative 
of this approach.  As in this case, the parties™ contract 
provided that the union ﬁrepresentsﬂ a majority of the 
employees rather than saying 
that it has the ﬁsupportﬂ of 
a majority, and the contract 
did not directly reference 
Section 9(a).  The court found that the parties had none-
theless made clear that they in
tended a 9(a) relationship.  
This was because the contract
 provided, in conjunction 
with the statement that the union represented a majority 
of the employees, that the em
ployer recognized the union 
until the union loses its status as the employees™ exclu-
 uncoerced majority and a certifie
d public accounting firm confirmed 
that evidence.  The Union does not
 need a certified public accounting 
firm to prove that it simply said, or
 asserted, that it represents the em-
ployees, and no one could reasonably assume that the Union would 
engage such a firm to do something so pointless. 
4  Bright line rules must be applied using common sense.  Requiring 
the parties to have certain ﬁmagic 
wordsﬂ in their agreement, however, 
as a prerequisite to finding that the agreement creates a 9(a) relation-
ship, while ignoring the parties™ inte
nt as reflected by a review of the 
other contract terms and provisions r
ead as a whole, does a disservice 
to the parties by frustrating their true intent and unnecessarily upsetting 
the stability of their relationship.  
Our colleague should heed the words 
of former Member Johansen, dissenting in 
J & R Tile
, 291 NLRB 1034, 
1038 (1988), where he warned against applying an analysis for deter-

mining whether a contract creates a 9(
a) relationship that ﬁexalts form 
over substance and imposes on the construction industry a standard of 
legal punctiliousness that we in the legal profession should eschew.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636sive representative as a result of an NLRB election.  See 
Herre Bros., 201 F.3d at 242.  Likewise, in this case, 
even though the contract us
es the word ﬁrepresentsﬂ 
rather than the magic words pr
eferred by our colleague, it 
clearly states that the evid
ence that the Union ﬁrepre-
sentsﬂ a majority was verifi
ed by a certified public ac-counting firm.  Considering all the words of the provi-

sion, as the court did in the 
Sheet Metal Workers
 case, there can be no doubt that it 
was intended to create a 9(a) 
relationship, despite the fact that it used the word ﬁrepre-

sentsﬂ rather than other, more specific language.  In at-
tempting to discern the parties™ intent, the approach of 
the Tenth and Third Circuits, and thus of the Board, is to 
avoid fixation on the presence or absence of certain 
words, and the application of arbitrary or overly technical 
rules of contract interpretation.  By holding that the par-
ties have failed to meet his exacting standards of termi-
nology in this case, our colleague has fallen into that 
very trap. 
For the above reasons, we 
find that the parties™ con-
tract cannot reasonably be construed as creating an 8(f) 
relationship, and find instead that it unequivocally indi-
cates that the Union attained 
9(a) status.  Accordingly, 
we find that when the Respondent signed the parties™ 

agreement on October 17, 1995, a 9(a) relationship was 
created. 2. Respondent™s failure to establish good-faith uncer-
tainty of Union™s majority support 
By proving that the Respondent recognized the Union 
as a 9(a) representative, the Union enjoys a rebuttable 
presumption of support from a majority of bargaining 
unit employees.  See 
Pekowski Enter, Inc
., 327 NLRB 
413, 426 (1999).  When the 
collective-bargaining agree-
ment ends, the presumption of majority status becomes a 
rebuttable one.  
Auciello Iron Works, Inc., 517 U.S. 781, 
786 (1996).  The Respondent can overcome this pre-
sumption by showing that the employer, at the time of its 
refusal to bargain, had a good-faith uncertainty, ﬁfounded 
on a sufficient objective basis,
ﬂ of the Union™s majority 
support.  
NLRB v. Curtin Matheson Scientific, Inc.
, 494 
U.S. 775, 778 (1990).  
While this case was pending, the Board issued 
Levitz, 333 NLRB 717 (2001), in which the Board ﬁrecon-

sider[ed] whether, and under what circumstances, an 
employer may lawfully withdraw recognition unilaterally 
from an incumbent union.ﬂ  In
 that case, the Board over-
ruled 
Celanese Corp.
, 95 NLRB 664 (1951), insofar as it 
permitted an employer to withdraw recognition from an 
incumbent union on the basis of a good-faith uncertainty 
of the union™s continued majority status.  In 
Levitz, the 
Board held that ﬁan employer may unilaterally withdraw 
recognition from an incumb
ent union only where the 
union has actually lost the support of the majority of the 
bargaining unit employees.ﬂ  However, the Board also 
held that its analysis and conclusions in that case would 
only be applied prospectively.  ﬁ[A]ll pending cases in-
volving withdrawals of recognition [will be decided] 
under existing law:  the ‚good faith uncertainty™ standard 
as explicated by the Supreme Courtﬂ in 
Allentown Mack 
Sales & Service v. NLRB
, 522 U.S. 359 (1998).  Thus, in 
evaluating the Respondent™s assertion of good-faith un-
certainty, we will apply the standard set forth in 
Allen-
town Mack.  In that case, the Supreme Court explained 
that ﬁdoubtﬂ meant ﬁuncertainty,ﬂ so that the test is 
phrased in terms of whether the employer ﬁlacked a 
genuine reasonable uncertain
ty about whether [the Un-
ion] enjoyed the continuing support of a majority of unit 
employees.ﬂ  
In Allentown Mack
, the Supreme Court found that the 
evidence supported the respondent™s assertion of its 
good-faith doubt of majority
 support.  Such evidence 
consisted of: (1) a statemen
t by the union™s steward to 
the respondent™s manager that the union lacked majority 

support; (2) a concession by the union that reliable in-
formation showed that 7 of the 32 unit employees did not 
support the union; (3) a statement by an employee that 
ﬁhe was not being represented for the $35 he was pay-
ing;ﬂ and (4) a statement by employee Bloch to a man-
ager that the entire night shift did not want the union.  In 

crediting the statements, the Court stated that: 
 Unsubstantiated assertions that other employees do 

not support the union certainly do not establish 
the 
fact of that disfavor
 with the degree of reliability or-
dinarily demanded in legal proceedings.  But . . . it is 
not the fact of disfavor that 
is at issue . . . but rather 
the existence of a reasonable uncertainty on the part 
of the employer regarding th
at fact.  On that issue, 
absent some reason for th
e employer to know that 

Bloch had no basis for his information, or that Bloch 
was lying, reason demands that the statement be 
given considerable weight. 
 Id. at 369Œ370 (emphasis in 
original).  The Court also 
found good reason for the Respondent to give ﬁgreat cre-
denceﬂ to the union steward™
s assertion that the union 
lacked support as he was ﬁnot hostile to the union and 
was in a good position to assess antiunion sentiment.ﬂ  
Id. at 371.  The Court concluded that the evidence was 
sufficient for the respondent to develop a good-faith un-
certainty about the union™s status. 
In the instant case, the evid
ence that the judge found to 
support the Respondent™s assertion of a good-faith doubt 

is easily distinguishable from the evidence supporting the 
employer™s position in 
Allentown Mack
.  Unlike the evi-
 NOVA PLUMBING, INC. 637dence in 
Allentown Mack
, which identified specific em-
ployees who disfavored union representation, the evi-
dence in the present case is va
gue and fails to provide the 
identity of the employees who allegedly expressed their 
dislike for Union representation.  The information is also 
stale.  See NLRB v. Curtin Matheson Scientific, Inc.
, 494 
U.S. at 778 (evidence of employee disaffection must be 
close in time to the withdrawal of recognition
); Auciello 
Iron Works, Inc., 
517 U.S. at 786Œ787 (same). 
The Respondent presented evidence from its president 
Rodney Robbins, who made the decision to withdraw 
recognition, six of its superintendents and foremen, and 
Robbins™ stepmother Gerry Robbins, who is the Respon-
dent™s office manager.  Robbins testified that his infor-
mation regarding the employees™ purported lack of inter-
est in being represented by the Union came from these 
seven individuals rather than directly from the other unit 
employees, and therefore we must examine the informa-
tion regarding employee sentiment that these seven indi-
viduals passed on to Robbins. 
Superintendent Eckroth admitted that he never even 
told Robbins of his conversations with his crew.  Fur-

thermore, his testimony was vague (he merely testified 
that he could not remember any employees ﬁjumping at 
the chanceﬂ to join the Unio
n), and he was unable to 
name any specific employee he had spoken with or relate 

any specific conversations.  Superintendent Saldana left 
the Respondent™s employ in February 1997, almost 5 
months before the Respondent withdrew recognition.  
Saldana admitted that the information regarding em-
ployee feelings toward the Union was conveyed to Rob-
bins in late 1995.  Thus, this information was clearly 
stale, especially since there was approximately a 50-
percent employee turnover rate between late 1995 and 

early 1997.  In his testimony he also merely claimed that 
the employees told him that they did not want to join the 
Union because they did not want to pay dues.  The Board 
has held that employee statements that they do not want 
to pay union dues do not establish that the employees do 
not wish to be represented by a union.  
R.J.B. Knits, 309 
NLRB 201, 206 (1992).  Foreman Banks testified that he 
had spoken with only six or so employees concerning 
their feelings toward the Union,
5 and could say only that 
they did not want to be in the Union, rather than that they 
did not want the Union to represent them.  Further, he 
was unsure whether he had even passed this information 
on to Robbins.  Foreman Leonardo™s testimony concern-

ing employee sentiments toward the Union was based on 
conversations with employees in 1995, and thus was 
stale.  His testimony was mere
ly that three employees did 
                                                          
 5  The approximate size of the unit is 100 employees.  
not want to join the Union b
ecause they did not want to 
pay dues.  Foreman Hall™s testimony involved conversa-
tions with employees in late 1995 and early 1996, and 
therefore was once again stale.
  Hall also did not mention 
whether he had provided this information to Robbins.  
Foreman Thomas admitted that he had not talked with 
employees since the contract
 was signed in October 
1995, and thus his information was stale as well.  Finally, 
Office Manager Gerry Robbins testified that the employ-
ees she had talked with merely asked her why they had to 
join the Union.  She did not testify that the employees 
said that they did not want the Union to represent them. 
Robbins™ testimony that he believed that the employ-
ees did not support the Union gives little credence to the 
Respondent™s claim of
 a good-faith uncertainty.  Unlike 
the union steward in 
Allentown Mack
, whose testimony 
concerning lack of union support constituted a statement 
against the Union™s own interest, Robbins, as the Re-
spondent™s president, provided self-serving testimony 
that supported the Respondent™s interest, i.e., the desire 
to withdraw recognition.  Thus, the Respondent™s evi-

dence that it possessed a good-faith uncertainty of the 
Union™s majority status consists of unsupported generali-
ties, stale expressions of sentiment and self-serving tes-
timony that lacked the corroborative detail found in 
Allentown Mack
. Further, the Respondent™s conduct when it withdrew 
recognition undermines its assertion that the basis for its 

behavior was a good-faith uncertainty concerning the 
Union™s majority status.  At the time of its withdrawal, 
the Respondent asserted that
 its reason for withdrawing 
was a steadfast belief that it had the right to do so under 

Section 8(f).  Given the Respondent™s denial of a 9(a) 
relationship with the Union, the Respondent™s assertion 
of a good-faith uncertainty is, at best, an after-the-fact 
fabricated defense.  In other words, if the Respondent 
disputed the fact that it had a 9(a) relationship with the 
Union, then the Respondent never had to question 
whether the Union enjoyed majority support. 
In sum, the Agreement entered into between the Re-
spondent and the Union created a 9(a) relationship.  As 
such, absent a showing of good-faith uncertainty regard-
ing majority support for the Union, the Respondent could 
not withdraw recognition and 
repudiate the Agreement.  
Because the evidence is insuffi
cient to support a finding 
of a good-faith uncertainty concerning the Union™s ma-

jority status, we find that the Respondent™s withdrawal of 
recognition from, and its refusal to bargain with, the Un-
ion, as well as its cessation of contributions to certain 
contractually established trusts and its cessation of use of 

the Union™s hiring hall services, violated Section 8(a)(5) 
and (1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 638AMENDED CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in com-
merce within the meaning of S
ection 2(2), (6), and (7) of 
the Act, and the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
2. Since October 17, 1995, the Union, pursuant to Sec-
tion 9(a) of the Act, has been the exclusive bargaining 
representative of the Respondent™s employees who per-
form piping and plumbing work. 
3. By withdrawing recognition from the Union, refus-
ing to bargain with the Un
ion, and unilaterally ceasing application of the terms and conditions set out in the col-
lective bargaining agreement,
 including those requiring 
contributions to certain contractually established trust 
funds and utilization of the union hiring hall referral ser-
vices, the Respondent has violated Section 8(a)(5) and 
(1) of the Act. 
4. The violations are unfair
 labor practices within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in un-
fair labor practices in violation of Section 8(a)(5) and (1) 

of the Act, we shall order 
it to cease and desist and to 
take certain affirmative action to effectuate the policies 
of the Act.  Specifically, we
 shall order the Respondent 
to recognize and, on request,
 to bargain with the Union 
as the exclusive bargaining agent of its plumbing and 

piping employees.  We shall also order the Respondent, 
on request by the Union, to rescind changes in employ-
ment terms made after June 30, 1997, restoring those 
employment terms to levels that existed prior to that date.  
As to those employment terms for which rescission is 
requested and restoration occurs, the Respondent shall be 
ordered (1) to make whole all unit employees for any 
loss of wages and other benefits suffered, as calculated in 
accordance with 
Ogle Protection Service
, 183 NLRB 
682, 683 (1970), with interest computed in the manner 

prescribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987); (2) to make whole any fringe benefit funds 
in the manner prescribed in 
Merryweather Optical Co.
, 240 NLRB 1213 (1979); (3) to reimburse employees for 
any losses or expenses they may have incurred because 
of its failure to make payments to those funds, in the 
manner prescribed in 
Kraft Plumbing & Heating
, 252 
NLRB 891 fn. 2 (1980), with interest computed in the 
manner prescribed in  
New Horizons for the Retarded
; and (4) to offer immediate and full employment to those 
applicants who would have been referred to the Respon-
dent for employment through the Union™s hiring hall 
were it not for the Respondent™s unlawful conduct, and to 
make them whole for any loss of earnings and other 
benefits they may have suffered by reason of the Re-

spondent™s failure to hire them, as provided in 
J. E. Brown Electric
, 315 NLRB 620 (1994).  Backpay is to be 
computed in a manner consistent with 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950), with
 interest thereon as set 
forth in 
New Horizons for the Retarded
.  Reinstatement 
and backpay issues will be resolved by a factual inquiry 
at the compliance stage.  
J.E. Brown Electric
, 315 NLRB 
620 (1994). 
ORDER The Respondent, Nova Plumbing, Inc., Santa Ana, 
California, its officers, agen
ts, successors, and assigns, 
shall 
1. Cease and desist from 
(a) Failing and refusing to recognize and bargain with 
the Southern California Pipe Trades District Council No. 
16, United Association of Journeymen and Apprentices 
of the Plumbing and Pipefitting Industry of the United 
States and Canada, AFLŒCIO as the exclusive represen-
tative of its bargaining-unit employees. 
(b) Failing to bargain with the Union as the exclusive 
representative of bargaining unit employees by unilater-
ally ceasing the application of the terms and conditions 
set out in the collective-bargaining agreement, including 
those requiring contributions to certain contractually es-
tablished trust funds and requ
iring utilization of the un-
ion hiring hall referral services. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize and bargain co
llectively in good faith 
with the Union as the exclus
ive bargaining representa-
tive, pursuant to Section 9(a) of the Act, of its unit em-
ployees.  The appropriate unit is: 
 All employees of the Contractor performing plumb-
ing and piping work. 
 (b) On request of the Union,
 restore the terms and con-
ditions of employment which were in effect and applica-
ble to employees in the bargaining unit prior to the Re-
spondent™s termination of the collective-bargaining 
agreement on June 30, 1997.  
(c) Make whole the unit employees for any loss of pay 
and benefits suffered as a result of the Respondent™s fail-
ure to abide by the terms of
 the collective-bargaining 
agreement with the Union, in the manner set forth in the 
remedy section of this decision. 
(d) Make whole, with interest, those employees who 
would have been referred for employment through the 
 NOVA PLUMBING, INC. 639Union™s referral system and employed by the Respondent 
but for the unlawful unilateral changes in terms and con-
ditions of employment that it made on June 30, 1997. 
(e) Make whole all fringe benefit funds for any losses 
they may have suffered as a result of the unilateral modi-

fication of terms and conditions of the collective-
bargaining agreement in the manner prescribed in the 
remedy section of this decision. 
(f) Preserve, and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of the Board™s Order. 
(g) Within 14 days after service by the Region post at 
its Santa Ana, California loca
tion copies of the attached 
notice marked Appendix.
4  Copies of the notice, on forms 
provided by the Regional Director for Region 21, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since June 30, 1997. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting. 
I conclude that the General Counsel has not estab-
lished a 9(a) relationship. In the construction industry, 
absent evidence to the contrary, the Board presumes that 
the parties intend their relationship to be governed by 
Section 8(f), rather than Section 9(a).  The distinction 

between an 8(f) and a 9(a) relationship is quite signifi-
                                                          
 4 If this Order is enforced by a judgment of the United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted pursuant to a judg-
ment of the United States court of 
appeals enforcing an Order of the 
National Labor Relations Board.ﬂ 
cant.  Under an 8(f) contract, a union enjoys no presump-
tion of majority status, and either party may repudiate the 
relationship upon the expiration of the contract.  See 
Deklewa & Sons
, 282 NLRB 1375 (1987).  However, 
under a 9(a) contract, an employer has a duty to bargain 
after the contract expires.  Id.  
The burden of proving a 9(a) relationship is on the 
party asserting such a relationship.  This burden may be 

met in two ways: The party either may win a Board-
certified election or it may obtain the employer™s volun-
tary recognition of the union as the employees™ exclusive 
majority-supported bargaining agent.  With regard to the 
latter approach, a written contract containing clear rec-
ognition language can establish 9(a) bargaining status.   
In 
Staunton Fuel & Material,
 335 NLRB 717 (2001), 
the Board recently discussed the minimum requirements 
that a written recognition agreement or contract clause 
must meet in order for a union to attain 9(a) status solely 
on the basis of such an agreement.  In that case, the 
Board adopted the requirements stated by the United 
States Court of Appeals for the Tenth Circuit in 
NLRB v. Triple C Maintenance, Inc.
, 219 F.3d 1147 (10th Cir. 
2000), and 
NLRB v. Oklahoma Installation Co.,
 219 F.3d 
1160 (10th Cir. 2000).  Thus, the Board held that a rec-

ognition agreement or contract provision will be inde-
pendently sufficient to establish a union™s 9(a) represen-
tation status where the language ﬁunequivocallyﬂ indi-

cates that:  (1) the union requested recognition as the 
majority or 9(a) representative of the unit employees; (2) 
the employer recognized the uni
on as the majority or 9(a) 
bargaining representative; an
d (3) the employer™s recog-
nition was based on the union™s having shown, or having 
offered to show, evidence of
 its majority support.  
Staun-
ton Fuel & Material,
 supra at 721. 
The contract at issue in 
Staunton Fuel & Material 
con-tained a recognition provision stating that the respondent 
employer ﬁrecognize[s] [the union] as the Majority Rep-
resentative.ﬂ  However, the provision did not state that 
the respondent™s recognition was based on a contempo-
raneous showing, or offer by the union to show, that the 
union had majority support.  Applying the test set forth 

above, the Board concluded that the contract language 
was insufficient to establish a 9(a) relationship.  The 
Board also provided additional guidance as to what lan-
guage would be considered sufficient to establish 9(a) 
status.  Regarding statements
 in contracts claiming ma-
jority support, the Board ex
amined a contractual state-
ment providing that the union ﬁrepresentsﬂ a majority of 

unit employees.  The Board reasoned that such language 
would be accurate under either 
an 8(f) or 9(a) agreement 
and concluded that such language does not conclusively 
establish a 9(a) relationship.  Id.  Further, the Board spe-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640cifically overruled 
Oklahoma Installation Co.
, 325 
NLRB 741 (1988), and other precedent that find Section 
9(a) status based on an agreement indicating that the un-
ion ﬁrepresents a majority.ﬂ  
In the case at hand, the MLA states that ﬁthe Union 
represents an uncoerced majority of the employees of the 
[Respondent].ﬂ  According to 
Staunton Fuel & Material
, however, such language is insufficient to overcome the 
presumption that the parties™ bargaining relationship op-
erated under Section 8(f). Further, the language in the 
MLA, i.e., ﬁevidence [which demonstrates] that the Un-
ion represents an uncoerced majority . . . has been inde-
pendently verified,ﬂ is not sufficient to establish that the 
Union has shown, or offered to show, majority status.  
The critical question is ﬁwhether the Agreement un-
equivocally and unambiguously illustrates that the parties 
intended to be governed by Section 9(a) rather than Sec-
tion 8(f).ﬂ  
Oklahoma Installation
, 219 F.3d at 1164. 
In 
Oklahoma Installation
, the United States Court of 
Appeals for the Tenth Circuit examined a representation 
agreement providing that ﬁthe Union has submitted, and 
the employer is satisfied, that
 the Union represents a ma-
jority of its employees.ﬂ  Id. 
at 1165.  The court rejected 
the argument that the word 
ﬁsubmittedﬂ meant that the 
Union in fact submitted proof of majority support.  The 
court stated that another logi
cal reading of that word was 
that the Union 
asserted
 that it represented a majority, and 
the court therefore concluded that the term ﬁsubmittedﬂ 
only heightened the ambiguity of the recognition agree-
ment.  Id.  Likewise, in the case at hand, the term ﬁinde-
pendently verifiedﬂ does not provide unequivocal evi-
dence of a 9(a) relationship.  A reasonable interpretation 
of that language is that an independent source verified 
the union representation of the employees, but not the 
Union™s claim that it had the support of, or authorization 
by, a majority of employees. 
Although, as noted, I do not insist upon ﬁmagic 
words,ﬂ I do insist, as does 
Staunton Fuel & Material
, upon a lack of ambiguity.
1  In my view, there is an ambi-
guity here.  The language sp
eaks of ﬁevidence that the 
Union represents an uncoerced majority of employees.ﬂ  

However, as discussed above, 
that is not the same as evi-
dence that the Union made ﬁa clear showing of majority 

support.ﬂ
2  The language in the instant case goes on to 
                                                          
 1 See Staunton Fuel & Material
. 2 This was the language of 
Triple C Maintenance, where Sec. 9(a) 
status was found.  In that case, 
the Tenth Circuit approved the reason-
ing of the United States Court of 
Appeals for the Th
ird Circuit in Sheet 
Metal Workers Local 19 v. Herre Bros.,
 201 F.3d 231, 239 (3d Cir. 
1999).  The Third Circuit said that the agreement there ﬁrecites that the 
Union submitted proof and that the empl
oyer is satisfied that the union 
represents a majority based on that proof.ﬂ  There is no comparable 

language in the instant case. 
state that this ﬁevidenc
eﬂ was ﬁpresented to the 
[c]ontractor and was independently verified.ﬂ  However, 
since the ﬁevidenceﬂ is not a majo
rity showing, it is of no 
moment that it was presented 
to the contractor or inde-
pendently verified.  It may be less than clear how ﬁUnion 

representationﬂ can be ﬁprese
ntedﬂ and ﬁverified.ﬂ  But, 
this only highlights the ambiguity of the language.  
My colleagues state that: ﬁI
t does not matter whether 
the Union has attained majority support if the only rela-
tionship the parties were seeking was an 8(f) relation-
ship.ﬂ  I agree.  The contract here does not speak of ma-
jority support, and thus, is c
onsistent with an 8(f) rela-
tionship. 
In sum, if a union can establish actual majority sup-
port, or if it can point to language which provides that it 
had majority support, it can be the 9(a) representative. 
The critical issue is whether a majority of the employees 
chose the union. The issue is not whom the union repre-

sents.  If the employees did not choose the union, we 
should not risk foisting a 9(a) union on the employees. 
Based on all of the above, I find that the Union and the 
Respondent did not have a 9(a) relationship.  Thus, it is 

of no significance whether the Respondent had a good-
faith uncertainty as to the Union™s majority status. Be-
cause I find that the relationship was governed by Sec-
tion 8(f), the Respondent did not violate Section 8(a)(5) 
when it withdrew recognition,
 refused to bargain, and 
terminated trust fund contribu
tions after the contract ex-
pired.  I would dismiss the complaint. 
APPENDIX 
NOTICE TO EMPLOYEES 
Posted by the Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT withhold recognition from and fail 
and refuse to bargain with the Southern California Pipe 
Trades District Council No. 16, United Association of 
Journeymen and Apprentices of the Plumbing and Pipe-
fitting Industry of the United States and Canada, AFLŒ
 NOVA PLUMBING, INC. 641CIO as the exclusive represen
tative of our employees in 
the following appropriate bargaining unit: 
 All employees of the Contractor performing plumb-

ing and piping work. 
 WE WILL NOT fail to bargain with the Union as the 
exclusive representative of bargaining unit employees by 
unilaterally ceasing the application of the terms and con-
ditions set out in the collective-bargaining agreement, 
including those requiring contributions to certain con-
tractually established trust funds and requiring utilization 
of the union hiring hall referral services. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain collec-
tively and in good faith with the Union and put in writing 
and sign an agreement reach
ed on terms and conditions 
of employment for employees in the following unit: 
 All employees of the Contractor performing plumb-

ing and piping work. 
 WE WILL, on request of the Union, rescind any 
changes from terms and conditions of employment that 
existed before June 30, 1997, retroactively restoring pre-
existing terms and conditions of employment, including 
wage rates and benefit plan
s, and WE WILL make whole 
the bargaining unit employees by remitting all wages and 
benefits that would have been paid absent such unilateral 
changes from on or about June 30, 1997. 
WE WILL offer immediate and full employment to 
those applicants who would have been referred for em-

ployment by the Union were it not for our unlawful con-
duct, and make them whole for any loss of earnings and 
other benefits suffered by reason of our failure to hire 
them. 
NOVA PLUMBING, INC. 
 John Kloosterman, Esq., 
for the General Counsel
.  Steven D. Atkinson 
and Thomas A. Lenz, Esqs. (Atkinson, An-
delson, Loya, Ruud & Romo), 
of Cerritos, California, for 
the Respondent. 
Jeffrey L. Cutter, Esq. (W
ohlner Kaplon Phillips Young & 
Barsh), 
of Encino, California, 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
CLIFFORD H. ANDERSON, Admi
nistrative Law Judge.  I 
heard this case in trial on December 14Œ17, 1998, in Los Ange-
les, California, pursuant to a complaint and notice of hearing 
issued by the Regional Director of Region 21 of the National 
Labor Relations Board on March 31, 1998, based on charges 
filed on September 18, 1997, by 
the Southern California Pipe 
Trades District Council No. 16, United Association of Jour-
neymen and Apprentices of the 
Plumbing and Pipefitting Indus-try of the United States and Canada, AFLŒCIO (the Charging 
Party or the Union)  against No
va Plumbing, Inc. (Nova or the 
Respondent). The complaint alleges that th
e Respondent violated Section 
8(a)(5) and (1) of the National Labor Relations Act (the Act), 
on and after June 30, 1997, by (a) withdrawing recognition of 
the Union as the exclusive collective-bargaining representative 
of a unit of the Respondent™s empl
oyees, (b) ceasing to contrib-
ute to contractually 
established health, 
vacation and holiday 
trusts and, (c) failing and refusing
 to meet and bargain with the Union on behalf of unit employees. 
 The Respondent admits that 
it undertook the actions alleged. 
It avers, however, that at least as of the June 30, 1997 expira-
tion of the contract, it was not obligated to: (1) continue to rec-
ognize the Union as the representa
tive of its unit employees, (2) 
bargain with the Union respecting those employees or (3) con-
tinue to make contractually provided for fringe benefit contri-
butions and, therefore, its cond
uct did not violate the Act, as 
alleged. FINDINGS OF FACT 
On the entire record, including helpful briefs from the Gen-
eral Counsel and the Respondent, 
I make the following findings 
of fact. 
I.  JURISDICTION 
The Respondent, a corporation w
ith an office and place of 
business in Santa Ana, California, has at all times material been 
a plumbing subcontractor in th
e construction industry in the 
State of California.  During its business operations, the Re-
spondent has annually enjoyed 
revenues in excess of $500,000, 
and during the same periods has purchased and received goods 

at its California locations valued in excess of $50,000 from 
other enterprises located within the State of California, each of 
which other enterprises has re
ceived these goods directly from 
points outside the State of California. 
Based on the above, there is no dispute and I find the Re-
spondent is and has been at all 
times material an employer in 
the construction industry engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
The Respondent was formed and commenced business op-
erations in 1994.  At all times its president has been Rodney 
Robbins.  Rodney Robbins™ father, in the years previous to the 
Respondent™s creation, operate
d a plumbing contractor com-
pany, Calta.  During those prior years Rodney Robbins served 
as the vice president of Calta.
  Calta recognized the Union as 
representative of its employees and had a contract with the 
Union during its life but ceased operations at about the time 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642Nova commenced business.  When
 Nova started it hired many 
employees from the Calta operation. 
B.  The Events of 1995 
The Union sought recognition from and bargaining with 
Nova in late 1994 and by early 1995 the parties were in sub-
stantial disagreement.  The Un
ion contractual fringe benefit trusts were threatening litigati
on against Nova predicated on a 
relationship between Calta and N
ova and Nova had filed a RM 
petition with the Board.  Nego
tiations were conducted between 
the parties resulting in a gl
obal resolution which included a 
collective-bargaining agreement being signed, the Union™s 
threat to file trust litigation being withdrawn, and the NLRB™s 
representation petition being w
ithdrawn. Substantial dispute existed among witnesses respecting oral agreements and asser-
tions made during the parties™ negotiations regarding Nova™s 
right to abandon its relationshi
p with the Union if it did not 
organize Nova™s business competitors and whether or not the 
Union in obtaining recognition from and a contract with Nova 
was asserting it represented a 
majority of unit employees. 
Nova™s president, Robbins, signed various contractual docu-
ments on October 17, 1995.  Th
e documents signed by Nova 
included a master agreementŠthere is some dispute respecting 

the specificsŠand a residentia
l addendum agreement.  The 
residential addendum agreement 
signed by Robbins asserted the 
term of the agreement was through June 30, 1997, and shall 

only be extended by the writte
n agreement of the parties. 
During this process, Robbins met with at least some of the 
unit employees and told them 
of the Respondent™s arrange-
ments with the Union.  Empl
oyees expressed dissatisfaction 
with both Nova and the Union in entering into the contract.  
The Respondent offered essentiall
y unchallenged evidence that 
employees made it clear at th
at time and on an ongoing basis 
thereafter that they did not desire to be represented by the Un-
ion. C.  The Events of 1997 
The contract was put in effect by agreement of the parties on 
a job-by-job basis and once in ef
fect its terms were carried out 
for the remainder of its term.  During the life of the contract 

employees voiced continuing dissatisfaction to the Respon-
dent™s agents both with the te
rms of the agreement and with 
Nova™s recognizing the Union as the employees™ representative.  
Nova was in turn dissatisfied with the Union™s apparent failure 
to organize Nova™s competition. 
 Nova sent the Union a letter 
dated May 9, 1997, entitled, 
ﬁTermination of Agreementﬂ 
which informed the Union it was terminating the agreement 
effective June 30, 1997, and asserted that it had no obligation to 
bargain for a successor agreement.  On May 12, 1997, the Un-
ion sent Nova a notice requesting bargaining for a new agree-
ment.  On May 14, 1997, the cont
ractual trust funds sent Nova 
a letter discussing Nova™s potential liability in withdrawing 

from the trust plans. 
In this context a meeting was held on June 12, 1997.  Al-
though the meetings™ specifics are in dispute, it is clear that an 
oral agreement to extend the contract for 60 days was reached. 

Thereafter on June 16, 1997, an
 additional meeting was held 
between Robbins and union offi
cials but strong differences continued over various matters 
and the Union indicated there 
could be no agreement on the terms of a 60-day contract exten-
sion. Through correspondence thereafter Nova made it clear to 
the Union that after the 60-day extension had passed, it would 
not extend the agreement further or bargain further.  Negotia-
tions have not resumed, the te
rms and conditions of employ-
ment under the contract including trust fund payments have not 

continued and the Respondent continues to refuse to recognize 
the Union as the representative of its employees. 
D.  Analysis and Conclusions 
1.  The arguments of the parties 
The General Counsel argues that the parties entered into a re-
lationship controlled by Section 9(a) of the Act predicated on 

recognition of the Union™s majority support among Nova™s unit 
employees by Nova™s act 
of signing the 1995 collective-
bargaining agreement and that the Respondent, as a matter of 
law, may not at this late date now assert either that the Union 
did not have such majority empl
oyee support or that the parties 
did not intend to enter into such a relationship at that time.  The 
General Counsel in making this 
assertion relies on the recent 
Board case of 
Oklahoma Installation Co.
, 325 NLRB 741 
(1998), which holds that an assertion of majority status con-
tained in the language of a collective-bargaining agreement will 
support a finding that the parties by virtue of the contract en-
tered into a 9(a) relationship. 
 The Respondent argues that the 
parties never clearly and explicitly
 intended to enter into a 9(a) 
relationship and that Nova wa
s unaware that it was entering into such a relationship.  Further, the Respondent argues that at 
no time, historically or currently, has the Union ever had the 
support of a majority of employees in the unit and that this was 
manifestly clear to all parties at all times and particularly 
known to Nova™s president, Robbins, the individual who signed 
the contract on Nova™s behalf.  The General Counsel answers 
the Respondent™s challenge to the 
majority representation status 
of the Union at the time the contract was entered into by argu-

ing that Section 10(b) of the 
Act precludes inquiry into the 
extent of support for the Union among employees more than 6 

months before the filing of charges citing 
Expo Group
, 327 NLRB 413 (1999); and 
Casale Industries, 311 NLRB 951 (1993).   
Given the 9(a) relationship of the Respondent and the Union 
created in 1995, argues the General Counsel, and specifically 
unlike the situation involving 
a nonmajority relationship as 
allowed under Section 8(f) of the 
Act, there is a presumption of 
continuing majority support for the Union and the Respondent 
could not properly withdraw recognition from the Union.  Thus, 
argues the government, the Res
pondent could not unilaterally 
end its relationship with the Un
ion and discontinue bargaining 
for a new agreement at the expira
tion of the agreement in 1997.   
The Respondent argues first that the Union had, in effect, 
agreed to terminate the relationship were it to fail to organize 
Nova™s competitors and, when it failed to do so, Nova was 
privileged to rely on the promise. Thus, under this theory of the 
Respondent the Union is to be held to its agreement and con-
ceptually may be regarded as having waived its right to con-
tinue representing employees or, 
alternatively, to have con-
structively withdrawn as the unit employees representative 
 NOVA PLUMBING, INC. 643when it failed as promised to organize Nova™s competition.   
Even were this not so, argues 
the Respondent, since the Union 
had never had, and at the time of the end of the contract still did 
not have, the support of a majority of employees in the unit 
and, since the Respondent well 
knew that fact, the Respondent was privileged to withdraw recognition and bargaining on that 

basis. 
2. Did Nova have a good-faith doubt that the Union represented 
 a majority of its unit employees at the time  
of the expiration of the contract? 
For purposes of this threshold 
analysis I shall assume, with-
out deciding, that the relations
hip between the parties under the 
1995Œ1997 contract was established 
under Section 9(a) of the 
Act and was based on union majority support among unit em-

ployees at the time the contract
 was signed.  This being so, 
there is no dispute under settled 
Board law that the employer 
may not unilaterally w
ithdraw recognition and refuse to meet 
and bargain with the Union concerning a new contract unless 
and until it has a reasonable good-faith doubt that the Union 
enjoys majority support among 
unit employees.  If an em-
ployer™s doubts are insufficient, 
its withdrawal of recognition 
and refusal to bargain violates Section 8(a)(5) and (1) of the 
Act.  If the employers™ doubts are held reasonable, then such 
withdrawal and refusal is perm
issible and does not violate the Act. 
The Board through the years has evolved a substantial body 
of case law respecting just what constitutes reasonable good-
faith doubt in this setting.  That body of law however was 
thrown into some disarray by the Supreme Court in 
Allentown 
Mack Sales & Service v. NLRB
, 522 U.S. 359 (1998).  The 
Court in Allentown
 accepted the Board™s requirements respect-
ing an employer™s good-faith doubt
 but rejected the manner in 
which the Board made its factual determinations in regards 
thereto.  Thus, the Court held (id. at 379, 380): 
 Of course, the Board is entitle
d to be skeptical about the 
employer™s claimed reliance 
on secondhand reports when 
the reporter has little basis for knowledge, or has some in-
centive to mislead.  But that
 is a matter of logic and sound 
inference from all the circumstances, not an arbitrary rule 
of disregard to be extracted from prior Board decisions. 
The same is true of the Board precedents holding that 
ﬁan employee™s statements of dissatisfaction with the qual-
ity of union representation ma
y not be treated as opposi-
tion to union representation,ﬂ and that an ﬁemployer may 
not rely on an employee™s anti-union sentiments, ex-
pressed during a job interview in which the employer has 
indicated that there will be no union.ﬂ  83 F.3d, at 1488, 

citing 
Destileria Serralles, Inc.
, 289 N.L.R.B. 51 (1988), 
enf™d, 882 F.2d 19 (CA1 1989), and 
Middleboro Fire Ap-
paratus, Inc., 234 N.L.R.B. 888, 894, enf™d, 590 F.2d 4 
(CA1 1978).  It is of course tr
ue that such statements are 
not clear evidence of an employee™s opinion about the un-
ionŠand, if the Board™s substantive standard required 
clear proof of employee disaff
ection, it might be proper to 
ignore such statements altogether.  But that is not the stan-
dard, and depending on the circumstances, the statements 
can unquestionably be probative to some degree of the 

employer™s good-faith reasonable doubt. 
 . . . .  We conclude that the Board™s ﬁreasonable doubtﬂ test 
for employer polls is facially
 rational and consistent with 
the Act.  But the Board™s factual finding that Allentown 

Mack Sales lacked such a 
doubt is not supported by sub-
stantial evidence on the record as a whole. 
 Given the explicit teachings of the Court, I shall seek to ap-
ply logic and draw sound inferen
ces from all the circumstances in determining whether or not on 
the facts of this case, Nova™s 

professed doubts concerning th
e Union™s majority support 
among unit employees at the time bargaining was discontinued 
and recognition withdrawn were reasonable and in good faith 
and therefore sufficient to justify its actions.  
The General Counsel argues strenuously that the testimony 
regarding union support in the unit and the Respondent™s be-
liefs respecting that support in 1994 and 1995 before the con-
tract was signed are immaterial.  He makes that argument on 
two grounds.  First he argues that with the passage of time and turnover, these ancient times are 
simply not logically related to 
the critical postcontract period. 
 Second, the General Counsel 
argues that the contractual rela
tionshipŠas is assumed to be 

true for purposes of this analysis was grounded in Section 9(a) 
of the Act and that fact in effe
ct raises an i
rrebuttable presump-tion of majority support for any period of more than 6 months 
before the filing of the charges herein. 
I accept the General Counsel™s 
argument that the relevant 
time to test the Respondent™s good-faith doubt is the period 
when the contract had expired, bargaining was broken off and 
recognition withdrawn.  I also ag
ree that earlier times must be 
discounted in considering the proffered basis for the Respon-
dent™s good-faith doubts. I find however that all evidence, in-
cluding evidence from earlier times may be considered, if as no 
more than background, in evaluating the Respondent™s asserted 
doubts.  While the General Counsel 
is correct that Board law is 
that once a 9(a) relationship ha
s been established, the Board 
will not look beyond the 6 months statute of limitations period 
set forth in Section 10(b) of the Act to find an improper minor-
ity recognition, this doctrine 
does not render improper an 
evaluation of the evidence during that period just as other 
background evidence occurring before a 10(b) unfair labor 
practice 6-month limitati
on is considered in other unfair labor 
practice cases. 
The Respondent put into evidence
 the testimony of President 
Rodney Robbins, Superintendents Richard Eckroth and Fred 
Saldana, Formen Donald Banks
, Tom Leonardo, James Edward 
Hall, Paul Thomas, and Offi
ce Manager Marjorie Cardone 
Robbins.  The foremen testified that they had opposed union 
representation and the 1995 contract
 in meetings with Robbins 
and the Union at the time the contract was entered into.  They 

also testified with differing degrees of specificity that they had 
talked to other employees from time to time and, consistently 
through the entire history of Nova, there were no employees 
who expressed support for the Union nor a desire to be repre-
sented by it.  The superintendents had broader contacts with 
employees and new hires and testified that the new employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644generally had a history of employment in unorganized residen-
tial plumbing and were unfamiliar 
with and resistant to union 
representation and the payment of dues and initiation fees.  

Office Manager Robbins confirmed that the newer employees 
were reluctant to pay dues and resistant to joining the Union.  
All of these experiences in greater or lessor degree were com-
municated to President Robbins who testified they confirmed 
his own observations and belief throughout the period that the 
Union simply had no support among unit employee at anytime 
including the time following the expiration of the contract and 
the Respondent™s withdrawal of recognition. 
The General Counsel challenges the quality and efficacy of 
this testimony on several grounds.  First he points out that 
much of what was described by the former Calta employees 
was simply the discontent of 
those Calta employees to one 
another through the entire period rather than the expressions of 
the significant number of employ
ees who were later hired.  
Second the General Counsel argues that much of what was 

reported by the superintendent
s and the foremen was dissatis-
faction with contract terms and 
the costs of dues and initiation 
fees not direct evidence that employees did not seek to be rep-
resented by the Union.  Finally the General Counsel notes that, 
with employee turnover and the 
increased complement of em-
ployees in the period after the contract expired, the number of 

employees expressing dissatisfac
tion and purportedly relied on 
by the Respondent represented 
a much smaller portion of em-
ployees than during the earlier period when the unit was 
smaller. 
The General Counsel also argues 
that the real reason the Re-spondent withdrew recognition was its purported agreement 
with the Union that it did not have to bargain with the Union or 
sign a new contract with it unless and until the Union organized 
Nova™s competition.  Thus, ar
gues the General Counsel, the 
Respondent™s assertion it did not 
have to bargain because of a 
good-faith doubt regarding the Union™s support among employ-
ees is an after the fact defense 
which should be either rejected 
out of hand or at the very least viewed skeptically.   
The Respondent does not dispute that it believed itself justi-
fied in relying on its agreement with the Union that it need not 
bargain with the Union or sign a contract unless and until the 
Union organized Nova™s competitors.  Nova also argues how-
ever that at all times during the relationship with the Union 
commencing in 1994 to the time it withdrew recognition, it has 
no doubt that the Union was not supported by employees.  
Rather, argues the Respondent, it 
at all times considered the relationship between the Union and NovaŠto the extent the 

statutory distinctions and thei
r ramifications were understoodŠ
to be predicated on a nonmajority or 8(f) basis and that, in such 
circumstances, it was privileged to initially recognize the Union 
even though it did not represent a majority of unit employees 
and also to discontinue bargaining and withdraw recognition 
after the contract had expired.  Thus, the Respondent argues the 
lack of majority was an ongoing belief that continued without 
interruption throughout the events under challenge.  That belief 
informed the Respondent™s actions
, insofar as it understood the 
consequences of that fact bore on its bargaining relationship 
with the Union, and was and is
 not a last minute defense. 
I have assumed for purposes of analysis that the General 
Counsel™s cited cases are sufficien
t to have created a 9(a) rela-
tionship between the Union and 
the Respondent at the time the contract was entered into in 1995.
  That assumed fact creates a 
presumption that a majority 
of unit employees supported the 
Union at the time of the contract™s signing and that a majority 
of employees continued to support the Union following the 
contract™s expiration.  The General Counsel seeks to rely on 
that fact and the argued insufficiency of the evidence offered by 
the Respondent in support of its asserted good-faith and reason-
able belief that the Union did not represent a majority of em-
ployees to defeat the Respondent™s
 defense to the withdrawal of 
recognition.   There are numerous earlier Board decisions in this area that 
might well be cited to metaphorica
lly take the traveler tree by 
tree to the General Counsel™s 
conclusion. The Supreme Court 
however in Allentown, as discussed supra, has instructed the 
Board and its judges to take better
 account of the forest and in a 
more global manner apply logi
c and sound inference from all the circumstances in evaluati
ng good-faith doubt issues.  With 
that important and liberating instruction in mind, I find that the 
Respondent did in fact have at
 all material times a good-faith 
doubt that the Union ever represented a majority of its unit 

employees and therefore was privileged to withdrawal recogni-
tion and cease bargaining with 
the Union upon the contract™s 
expiration. I reach this conclusion for several reasons. In setting forth 
the reasoning that follows, I empha
size that this is an unusual 
case where the support of th
e Union among unit employees 
derives essentially 
entirely from presumptions, and the Re-
spondent™s attempts to discount 
those presumptions are met by 
the limiting constraints of Section 10(b) of the Act.  In other 
words, this is a case where the artificial constructs advanced by 
the General Counsel must be recognized for what they are.  
Initially, I credit the testimony offered by the Respondent re-
specting employee support for the Union and the reporting of 

supervisory information to Pres
ident Robbins and I credit Rob-bins™ testimony that he in fact believed at all material times that 

the Union was without support let alone majority support in the 
unit.  Secondly, I find that Robbins™ belief was reasonable as 
well as held in good faith because the older core of employees 
had early on and continually thereafter expressed opposition to 
the Union and a significant number of the new employees hired 
thereafter expressed disinclinat
ion to be represented by the 
Union.  Finally I do not reject
 the Respondent™s defense as a 
last minute defense raised to cl
oak a scheme to defeat the Un-
ion.  Rather, I find that the Respondent was dealing with the 
Union knowing it did not represent 
its employees but its lack of 
concern for that fact was grounded in a belief that under Sec-
tion 8(f) of the Act employee support for the Union was not a 
relevant factor and, further, that the employer was free to with-
draw recognition and cease bargaining upon the 1995 contract™s 
expiration. I therefore find that the Respondent had a good-faith and 
reasonable belief at the time that it withdrew recognition from 
the Union that it did not have the support of a majority of unit 
employees.  I find further that 
the Respondent did not violate 
the Act in so withdrawing recognition and refusing to meet and 
 NOVA PLUMBING, INC. 645bargain with the Union.  Similarly, it was privileged to discon-
tinue contractually established payments. 
3.  Summary and conclusions 
Having found that the Respondent through its president, 
Robbins, had a reasonable and good-faith doubt that the Union 
had the support of a majority of unit employees after the expira-
tion of the contract, I find that the Respondent was privileged 
for that reason to cease paying into the trust funds provided by 
the expired contract, to cease ba
rgaining with the Union and to 
withdraw and withhold recognition of the Union as the repre-sentative of its unit employees 
for purposes of collective bar-gaining.  I find, therefore, that the Respondent has not violated 
the Act as alleged in the complaint.  Accordingly, I find the 
allegations of the complaint are without merit and shall be dis-
missed. 
CONCLUSIONS OF LAW 
On the basis of the above findings of fact and on the entire 
record herein, I make the following conclusions of law. 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent did not violat
e the Act as alleged in the 
complaint.  
[Recommended Order for dismissal is omitted from publica-
tion.] 